Citation Nr: 0517186	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1963 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2001 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Louisville, Kentucky.  The veteran 
voiced disagreement with the denial of service connection in 
December 2001 and a statement of the case (SOC) was issued in 
January 2002.  The veteran perfected his appeal the following 
month.  The Board remanded this matter for additional 
development in August 2003.  The requested development is now 
complete and this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Service medical records show the veteran's hearing was 
within normal limits prior to his discharge from active duty.

3.  Competent, probative medical evidence does not medically 
attribute the veteran's current hearing loss to his military 
service or any incident therein.

4.  Competent medical evidence first reveals sensorineural 
hearing loss in September 1999, decades after the veteran's 
October 1970 discharge.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The record contains competent medical evidence that shows the 
veteran is currently diagnosed with bilateral sensorineural 
hearing loss.  See VA examination reports.  The question to 
be answered is whether the currently diagnosed hearing loss 
is medically attributable to an in-service injury or disease 
such that service connection is appropriate.

Here, the veteran asserts that he was exposed to noise while 
in service from such things as driving tanks and firing 
weapons.  He also asserts that his hearing loss may be due to 
an in-service ear infection.  His service medical records 
show some decrease in hearing during audiometer testing as 
reflected in the April 1967, April 1969, and September 1970 
reports of medical examination.  Corresponding reports of 
medical history reflect that the veteran indicated that he 
had or had had hearing loss.  Statements from his spouse and 
mother indicate that after his discharge from service, the 
veteran complained of problems with his hearing, he would 
require the television and radio to by played louder, and it 
was difficult to get his attention.

While the medical and lay evidence shows that the veteran had 
in-service exposure to noise and in-service audiometric 
testing results showing some decrease in his hearing, the 
audiometric results were within normal limits.  A February 
2002 VA examination report reflects that the examiner 
indicated that the veteran's bilateral sensorineural hearing 
loss was possibly consistent with noise exposure, but that it 
was less than likely that the veteran's hearing loss was the 
result of military noise exposure based on the veteran's in-
service audiometric results.  Furthermore, after reviewing 
the evidence of record, including the in-service audiometric 
results and the veteran's allegations of an ear infection, 
another examiner opined, in an October 2004 VA examination 
report, that is was less than likely that the veteran's 
currently demonstrated hearing loss was the result of his 
military noise exposure.  In short, the competent medical 
evidence of record does not medically attribute the veteran's 
current hearing loss to his military service.

Certain conditions, to include sensorineural hearing loss, 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Here, while the veteran, his spouse, 
and his mother indicate that the veteran had problems with 
his hearing upon his discharge from service, his September 
1970 audiometric results were within normal limits.  
Moreover, the evidence does not show compensable hearing loss 
within one-year of his October 1970 discharge from active 
duty.  In fact, a September 1999 private medical record is 
the first medical evidence of record reflective of hearing 
loss.  As such, service connection is not warranted on a 
presumptive basis.  

The Board notes that the evidence does not demonstrate that 
the veteran, his spouse, or his mother has the requisite 
medical training or expertise that would render their opinion 
competent in this matter.  As a layperson, the veteran, his 
spouse, and his mother are not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while they are 
competent to describe symptoms, they are not competent to 
render a medical opinion that indicates that the veteran's 
current hearing loss is the result his military service.

As competent medical evidence does not medically link the 
veteran's current hearing loss to his military service, 
service connection must be denied.  Nor is service connection 
warranted on a presumptive basis.  As the weight of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the preponderance of the 
evidence is against the claim).  

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
March 2001, prior to initial adjudication of his claim.  The 
letter fully provided notice of elements (1), (2), and (3), 
see above.  In addition, with respect to element (4), the 
Board notes that the RO's March 2001 letter contained a 
specific request that the veteran provide the information 
requested or to submit the evidence itself, and thus may 
considered to have been requested to provide to VA any 
evidence in his possession that pertains to the claim.  
Further, the veteran was again notified of VA's duty to 
assist with his claim by letter in January 2004.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the March 2005 supplemental SOC (SSOC).  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in February 
2002 and October 2004.  See 38 C.F.R. § 3.159(c)(4) (2004).  
The resulting reports have been obtained.  Service medical 
records and private medical records have been obtained.  Lay 
statements and statements in support of claim have been 
associated with the claims file.  The veteran was informed 
via letter in August 2004 of difficulties obtaining private 
hospital records he had identified.  He responded later that 
same month that the doctor from whom he had received 
treatment had died "some time ago" and that he was 
confident that the information already provided in his appeal 
was sufficient.  He was informed via the March 2005 SSOC that 
the private hospital records that were obtained had no 
bearing on his current claim, as the resulting records did 
not involve the claimed condition.  As the veteran has not 
identified, or properly authorized the request of, any 
additional evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 




ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


